FILED
                             NOT FOR PUBLICATION                            JUL 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NAVDEEP SINGH,                                   No. 08-73432

               Petitioner,                       Agency No. A099-482-951

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Navdeep Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the new standards governing adverse

credibility determinations created by the Real ID Act. Shrestha v. Holder, 590

F.3d 1034, 1039 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on divergent accounts in Singh’s asylum application and testimony

concerning why the Congress Party mistreated him and when he received

threatening phone calls. See id. at 1048 (adverse credibility finding reasonable

under totality of circumstances). Singh’s explanations for the differences do not

compel a contrary conclusion. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir.

2011). Accordingly, in the absence of credible testimony, Singh’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Finally, Singh’s CAT claim fails because it is based on the same statements

the agency found not credible, and he does not point to any other evidence in the

record that would compel the finding that it is more likely than not he would be

tortured if returned to India. See id. at 1156-57. Singh’s contention that the BIA

did not consider corroborating and objective documentary evidence fails because

he has not overcome the presumption of review, see Fernandez v. Gonzales, 439


                                          2                                   08-73432
F.3d 592, 603 (9th Cir. 2006), and his remaining contentions that the BIA did not

properly analyze his CAT claim are belied by the record.

      PETITION FOR REVIEW DENIED.




                                         3                                  08-73432